Citation Nr: 1047406	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-08 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1953 to October 
1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the VA Special 
Processing Unit (Tiger Team) at the regional office in Cleveland, 
Ohio, which in pertinent part denied service connection for 
residuals of a right knee injury.

Notwithstanding the RO's decision to adjudicate the previously 
disallowed claim on the merits, the Board is nevertheless 
required to address the issue of reopening to determine whether 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (reopening after a prior Board denial); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring the issue of whether any new and material 
evidence had been submitted to reopen the veteran's previously 
and finally denied claims).

The Board notes that the Veteran also appealed the July 2005 
denial of his claims for service connection for bilateral hearing 
loss and tinnitus.  Thereafter, a November 2008 rating decision 
granted service connection for tinnitus, a March 2009 rating 
decision granted service connection for right ear hearing loss, 
and a March 2010 rating decision granted service connection for 
bilateral hearing loss.  There ratings decisions were a complete 
grant of benefits with respect to the issues of bilateral hearing 
loss and tinnitus.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Therefore, the hearing loss and tinnitus issues are 
no longer on appeal before the Board.

In April 2010, the Veteran withdrew his earlier request for an RO 
hearing; as such, the Board may proceed with appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claim of entitlement to service connection for 
residuals of a right knee injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed March 1956 rating decision denied the Veteran's 
claim of entitlement to service connection for a right knee 
condition.

2. Additional evidence received since the March 1956 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for residuals of a right knee injury.


CONCLUSIONS OF LAW

1. A March 1956 rating decision that denied a claim of 
entitlement to service connection for a right knee condition is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

2. New and material evidence to reopen the claim of entitlement 
to service connection for residuals of a right knee injury has 
been received, and therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's request to reopen his claim of 
entitlement to service connection for residuals of a right knee 
injury, VA has met all statutory and regulatory notice and duty 
to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. In 
this case, the application to reopen is being granted, as 
discussed below. As such, the Board finds that any error related 
to the VCAA on the application to reopen is moot. See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Application to Reopen

The Veteran contends that he has a right knee disability as a 
result of active service.  The original claim for service 
connection for a right knee condition was denied in March 1956, 
and the Veteran did not appeal.  This decision is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented or 
secured with respect to that claim. 38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 
140 (1991). "New evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156(a). The 
new and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. Id.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion. Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992). Lay assertions of medical causation or diagnosis do 
not constitute credible evidence, as lay persons are not 
competent to offer medical opinions. Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
The presumption of soundness, however, attaches only where there 
has been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
History provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination does 
not, in itself, constitute a notation of a preexisting condition.  
38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut 
the presumption of sound condition for disorders not noted on the 
entrance examination report, VA must show by clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 1111; 
VAOPGCPREC 3- 2003.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity.  38 C.F.R. 
§ 3.306(b).  This includes medical facts and principles that may 
be considered to determine whether the increase is due to the 
natural progress of the condition.  Id.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306(b).  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1). 

The relevant evidence of record at the time of the prior denial 
of the Veteran's claim in March 1956 consisted of service 
treatment records, to include records of treatment at Fort 
Leonard Wood Army Hospital.  The Veteran's claim was denied 
because he had been asked to submit evidence in support of his 
claim for service connection for a right knee condition and had 
failed to do so.  

In order for the claim to be reopened, the Veteran must have 
submitted evidence showing that he has a current right knee 
disability that is etiologically related to an injury in service.  

Since the March 1956 rating decision was rendered, the RO has 
received VA treatment records dated from 1991 to 2004.  While 
this evidence is new to the claims file, it does not reflect any 
complaints or treatment for the right knee, and therefore is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim.  

However, the RO has also received a lay statement from the 
Veteran dated in October 2004, which in pertinent part relates 
that he was examined by Dr. S. Sideman, an osteopathic physician, 
following his service separation.  In this statement, the Veteran 
indicates that Dr. Sideman found him to have a torn cartilage, 
muscular atrophy and synovitis of the knee, and recommended 
physical therapy rather than surgery.  The Veteran further 
explains that his knee improved considerably after therapy but 
that it continues to bother him to this day when he goes up and 
down stairs.  In his January 2006 notice of disagreement, the 
Veteran indicated that his treatment with Dr. Sideman took place 
back in 1955 or 1956.  The Board finds the October 2004 statement 
and January 2006 notice of disagreement to be neither cumulative 
nor redundant of the evidence of record at the time of the prior 
final denial of the claim.  Moreover, the Board notes that this 
evidence relates to an unestablished fact necessary to 
substantiate the claim, specifically, that the Veteran was 
treated for and diagnosed with a right knee disability almost 
immediately following service discharge, which in turn lends 
support to the Veteran's contention that he incurred a right knee 
injury in service.  In this regard, the Board notes that evidence 
is weighed and credibility assessed after a claim is reopened.  
See Justus v. Principi, 3 Vet. App. 510 (1993).  When considered 
together with the evidence previously of record, the new evidence 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim is reopened with the submission of new and 
material evidence, and the Board will proceed to review the claim 
in light of all the evidence, new and old. 38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen the claim of entitlement to 
service connection for residuals of a right knee injury has been 
received; to that extent only, the appeal is granted.


REMAND

As the claim of entitlement to service connection for residuals 
of a right knee injury has been reopened with the submission of 
new and material evidence, additional assistance in developing 
evidence pertinent to the Veteran's claim must be provided.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran's October 1953 pre-induction examination report is 
negative for any abnormalities of the lower extremities.  Aside 
from simple myopia and bilateral pes planus, it was specifically 
noted that there were no defects found on examination.  Service 
treatment records reflect that the Veteran sought treatment for a 
claimed cartilage injury in November 1954.  X-rays of the right 
knee showed all bones and joints to be within normal limits.  
Thereafter, the Veteran was seen at Fort Leonard Wood Army 
Hospital in May 1955 with complaints of slight pain in the right 
knee after doing strenuous exercises the day before.  A history 
of old twisting injury about a year and a half ago was reported.  
There was no edema.  It was noted that the Veteran wore a knee 
elastic bandage.  The Veteran was seen again in October 1955 
after hurting his knee playing football.  This was noted as a 
recurrent knee injury.  Upon separation examination in October 
1955, a history of knee injury was documented.  It was noted that 
the Veteran had an unstable right knee that had existed prior to 
service.  The knee had locked on him one time in service and 
several times prior to service.  There was full range of motion, 
minimal lateral instability, and essentially negative X-rays.  
The only disease was subjective and on the basis of complaints.  

As noted above, the Veteran reports that he sought treatment from 
an orthopedic specialist almost immediately following service 
separation and was found to have a torn cartilage, loss of 
synovial fluid and muscular atrophy of the right leg.  See, e.g., 
notice of disagreement, January 2006.  The Veteran contends that 
his knee continues to bother him to this day.  See Veteran's 
statement, October 2004.  

Under the VCAA, VA has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, the claims file does 
not contain any current records of medical treatment for the 
Veteran's claimed right knee disability, nor are there any 
medical records dated beyond May 2000 (other than a couple VA 
notes from December 2004).  As such, the Board finds it necessary 
to remand this case for further evidentiary development, to 
include giving the Veteran an opportunity to identify or submit 
medical evidence pertinent to his reopened claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The evidence here shows that no 
preexisting right knee conditions were documented at enlistment 
examination.  The evidence is also treatment for the right knee 
on several occasions during service.  In light of these findings, 
the Veteran should be scheduled for a VA examination on remand to 
assess the current nature and etiology of his claimed right knee 
disability.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AOJ should obtain any and all 
outstanding VA medical records related to 
treatment for the right knee from May 2000 
to the present. The AOJ should also ask the 
Veteran to identify and authorize the 
release of any and all outstanding records 
of private medical treatment for his right 
knee. The AOJ should make an effort to 
obtain all records for which adequate 
identification and authorization is 
received. All efforts to obtain these 
records should be documented in the claims 
file.

2.  Then, the AOJ should schedule the 
Veteran for an appropriate VA examination 
to assess the current nature and etiology 
of his claimed residuals of a right knee 
injury.  The claims file must be made 
available to the examiner and the examiner 
must note in the examination report that 
the file was reviewed.  Any appropriate 
testing should be conducted, and the 
results reviewed, prior to the final 
opinion.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to: (1) whether the Veteran has 
a current disability of the right knee; and 
if so, (2) whether the right knee 
disability is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) related to his active military 
service or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree of 
probability).  In doing so, the examiner 
should review the Veteran's service 
treatment records, which show that he was 
seen in service for right knee complaints 
in November 1954, May 1955 and October 
1955.  The examiner should also be mindful 
that no right knee defects were noted upon 
pre-induction examination in October 1953.  

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  If the examiner is unable to form 
an opinion without resorting to 
speculation, the examiner should so state 
and provide the reasons why an opinion 
would require speculation.  

3.  Thereafter, the AOJ should readjudicate 
the claim for service connection for 
residuals of a right knee injury.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


